Title: To Thomas Jefferson from Patrick Byrne, 22 February 1805
From: Byrne, Patrick
To: Jefferson, Thomas


                  
                     
                     
                        
                     
                  
                  
                     
                        
                        Per of P. Byrne Philadelphia
                     
                     
                        1805
                        
                        
                        
                     
                     
                        Feb 22
                        Browns Civil & Admiralty Law 2 V
                        6
                        :50
                     
                     
                        
                        Enfields Philosophy 2 V
                        4
                        
                     
                     
                        
                        Chathams Life 3 Vols Lond Edit
                        8
                        
                     
                     
                        
                        Mauers Gardening
                        1
                        :25
                     
                     
                        
                        Holmes’s England
                        1
                        
                     
                     
                        
                        Belendenus
                           ___
                        ___
                     
                     
                        
                        
                        $20
                        :75
                     
                  
                  Sir
                  By the mail of this morning the above were sent in a small parcell gaurded by pasteboard—I have the misfortune not to have a complete copy of Belendenus, by Dr. Parr—that you receive wants from pages 41 to 48 & 81 to 88 both inclusive, it being incomplete, no charge is made for it. if I should meet a complete copy in any time hence I will forward it—my edit. of Chathams Life being sold I have sent the London—I have a great number of pamphlets most of which I printed, on English Just. & French politics & I am making a list which I shall submit to your eye when ready, I am with great respect Sir your oblidged hum Servt.
                  
                     P. Byrne 
                     
                  
               